COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              NOTICE

Appellate case name:      Ali Yazdchi v. Wells Fargo Bank

Appellate case number:    01-15-00381-CV

Trial court case number: 2014-23577

Trial court:              215th District Court of Harris County

       Pursuant to Texas Rule of Appellate Procedure 34.5(c), the trial court clerk is directed to
prepare, at no cost to Yazdchi, a supplemental clerk’s record containing the following items:

                             (1)   The court docket sheets (if any)
                             (2)   Citation (61192855)
                             (3)   Certificate of last known address of defendant (62502200)
                             (4)   Non-Military affidavit (62502201)
                             (5)   Exhibits
                                         a. Exhibit 1 (62502196)
                                         b. Exhibit 2 (62502199)
                                         c. Exhibit A (62502197)
                                         d. Exhibit A (62502202)
                                         e. Exhibit B (62502198)

See TEX. R. APP. P. 34.5(c)(1). The supplemental clerk’s record shall be filed in the First Court
of Appeals within 10 days of the date of this notice.



Clerk’s Signature: /s/ Christopher A. Prine
                       Clerk of the Court

Date: November 10, 2015